DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The US PTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1 and 12 are provisionally rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 17/093,257.
As set forth below, the chart identifies how the claims although not identical, however, not patentably distinct. 
Current Application, 17/081,717
Co-Pending Application 17/093,257
A filter device, comprising:
a substrate;
a single-crystal piezoelectric plate having front and back surfaces, the back surface
attached to a surface of the substrate; and
a plurality of acoustic resonators including one or more shunt resonators and one or
more series resonators, each of the plurality of acoustic resonators comprising:
an interdigital transducer (IDT) formed on the front surf ace of the piezoelectric plate, interleaved IDT fingers of the IDT disposed on a respective diaphragm
formed by a respective portion of the piezoelectric plate that spans a respective cavity in the substrate; and
a divided dielectric frequency setting layer formed on at least some of the one or
more shunt resonators but not on the one or more series resonators.
A filter device, comprising:
a substrate;
a single-crystal piezoelectric plate having front and back surfaces, the back surface attached to a surface of the substrate; and
a plurality of acoustic resonators including n shunt resonators, where n is an integer greater than one, and one or more series resonator connected in a ladder filter
circuit, each of the plurality of acoustic resonators including an interdigital transducer (IDT) formed on the front surface of the piezoelectric plate, interleaved fingers of the IDT disposed on a respective diaphragm formed by a respective portion of the piezoelectric plate that spans a respective cavity in the substrate; and
a frequency setting dielectric layer formed over all of the n shunt resonators but not over the one or more series resonators, wherein a thickness of the frequency setting dielectric layer over any one of the n shunt resonators is different from thicknesses of the frequency setting dielectric layer over all others of the n shunt resonators.

As disclosed in the chart above in italics, the claim limitations of claims 1 and 12 of current application match up verbatim with the claim limitations of claim 7 of the co-pending application. Except in claims 1 and 12 of the current application, a ladder filter arrangement is not mentioned, however, it is well known in the art that series and shunt connection of plurality of resonators are also called ladder filter configuration of resonators. The other difference of at least some of the shunt resonators of claims 1 & 12 of the current application as opposed to all n shunt resonators of the pending application are not patentably different because “at least some of the shunt resonators” includes all of the n shunt resonators of claim 7 of the co-pending application. 
Hence claims 1 and 12 of the co-pending application recites substantially the same subject matter found in claim 7 of the current application and so claims 1 and 12 of the current application would have been met by claim 7 of the co-pending application under an “anticipation analysis” of obviousness double patenting.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejections against claims 1 and 12 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The reason for allowance is as follows:
Dielectric layers, such as silicon dioxide layer, over the IDTs are commonly used for reducing the temperature coefficient of frequency (TCF) of an acoustic wave device closer to zero (Goto, US 20180262179) and as such the concept of dielectric frequency setting layer formed on IDT electrodes are not new, accordingly selective use of such layers only on the shunt resonators of a ladder filter although could be considered novel, can’t be claimed as innovative.
Closest prior arts Houlden et al. (US 20190253038), Matsuo et al. (US 2020/0083861) demonstrates the use of frequency adjusting dielectric layer on BAW/FBAR filters and Solal (US10,284,176), Schauffle et al. (US20220052669), Tang et al. (US20210152154) teaches selective application of dielectric layers on IDT electrodes of SAW type filters for resonant frequency adjustment of Shunt resonators as opposed to the series resonators in a ladder filter configuration. 
However, all these closest prior arts lack the XBAR structure of interleaved IDT fingers disposed on a respective diaphragm formed by a respective portion of the single crystal piezoelectric plate that spans a respective cavity in the substrate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843